Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This office action is in response to the amendments and arguments filed by applicant on 10/11/2020; the filing from 10/11/20 was followed by the interview held on 03/03/21 where the applicants agreed to the filing of proposed amendments 
Status of claims 10/11/20:
Claims 1, 8, 11 and 20 are amended
Claims 5, 6, 10 and 15 were previously canceled
Claims 23-26 are newly added
Claims 1-4, 7-9, 11-14, and 16-26 are pending
Status of claims 03/03/21 in the proposed amendments:
Claims 1, 11 and 20-21 are amended
Claims 5, 6, 10, 15 and 26 were previously canceled
No new claims are newly added
Claims 1-4, 7-9, 11-14, and 16-25 are pending

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicants on 03/03/21. 
The application has been amended as follows: 
1. (Currently amended) A system for automatically managing waste services performed by a first service vehicle, comprising:
a locating device disposed onboard the first service vehicle and configured to generate a first signal indicative of a location of the first service vehicle;
at least one sensor disposed onboard the first service vehicle and configured to generate a second signal indicative of one or more service actions and a type of service action being completed by the first service vehicle, the service actions including at least one of a receptacle being emptied into the first service vehicle, the receptacle being loaded onto the first service vehicle, or the receptacle being offloaded from the first service vehicle; and
a computing device in communication with the locating device and the at least one sensor, the computing device being configured to:
receive a service assignment comprising an assigned route including service actions to be performed by the first service vehicle at a plurality of target locations; and
in response to determining that the first service vehicle, while remaining on the assigned route, has stopped based on at least the first signal for an amount of time greater than a threshold time that relates to an amount of required to perform a service action:
begin collecting the second signal,
determine that a first service action is performed based on at least the second signal,
make a determination that the first service vehicle has stopped at a non-target location based on the location of the first service vehicle not corresponding to one of the plurality of target locations, [[and]]
generate an alert to an operator on a display of an input device based on the determination that the first service vehicle has stopped at the non-target location for more than the threshold time, and
provide one or more options on the display of the input device selectable by the operator to respond to the alert with an explanation for stopping at the non-target location for more than the threshold time.

2. (Original) The system of claim 1, wherein the at least one sensor includes at least one of a lift sensor and an acoustic sensor.

3. (Previously presented) The system of claim 1, wherein:
at least one sensor disposed onboard the first service vehicle is further configured to generate a third signal indicative of a stoppage of the first service vehicle;
the computing device is further configured to determine, based on at least the third signal and the first signal, that the first service vehicle is stopped.

4. (Previously presented) The system of claim 1, wherein the computing device is configured to determine that the first service action has been performed based on a comparison of the second signal with known data corresponding to expected service actions normally performed by the first service vehicle.

5. (Canceled)

6. (Canceled) 

7. (Previously presented) The system of claim 1, wherein the first service vehicle is rerouted with a message to an operator of the first service vehicle, the message including a request for input from the operator confirming that the first service action was performed.

8. (Previously presented) The system of claim 1, further comprising automatically rerouting a second service vehicle based on the rerouting of the first service vehicle.

9. (Previously presented) The system of claim 1, wherein the computing device is further configured to selectively adjust an uncompleted remainder of the service assignment.

10. (Canceled) 

11. (Currently amended) A method for automatically managing waste services performed by a first service vehicle, the method comprising:
generating a first signal indicative of a location of the first service vehicle;
generating a second signal indicative of one or more service actions and a type of service action being performed by the first service vehicle that includes at least one of a receptacle being emptied into the first service vehicle, the receptacle being loaded onto the first service vehicle, or the receptacle being offloaded from the first service vehicle; 
determining a service assignment comprising an assigned route and including waste services to be performed by the first service vehicle at a plurality of target locations; and
in response to determining that the first service vehicle has stopped based on at least the first signal for more than a threshold time that relates to an amount of required to perform a service action:
beginning collection of the second signal,
determining that the first service vehicle has performed a first service action based on at least the second signal,
determining that the first service vehicle has stopped at a non-target location based on the location of the first service vehicle not corresponding to one of the plurality of target locations; [[and]]
generating an alert to an operator on a display of an input device based on the determination that the first service vehicle has stopped at a non-target location for more than the threshold time, and
providing one or more options on the display of the input device selectable by the operator to respond to the alert with an explanation for stopping at the non-target location for more than the threshold time.

12. (Previously presented) The method of claim 11, further comprising:
generating a third signal indicative of a stoppage of the first service vehicle; and
determining that the first service vehicle has stopped based on at least the third signal and the first signal.

13. (Previously presented) The method of claim 11, wherein generating the second signal indicative of a service action being completed includes generating the second signal indicative of at least one of a force, a motion, or a sound associated with a receptacle being dumped into or loaded onto the first service vehicle.

14. (Previously presented) The method of claim 11, wherein determining that the first service action has been performed includes determining that the first service action has been performed based on a comparison of the second signal with known data corresponding to expected service actions normally performed by the first service vehicle.

15. (Canceled)

16. (Previously presented) The method of claim 11, wherein collecting the second signal includes collecting the second signal only when the first service vehicle is determined to have been stopped for an amount of time greater than a threshold time.

17. (Previously presented) The method of claim 11, wherein first service vehicle is rerouted with a message, the message including a request for input from an operator confirming that the first service action was performed.

18. (Previously presented) The method of claim 11, further comprising automatically rerouting a second service vehicle based on the rerouting of the first service vehicle.

19. (Previously presented) The method of claim 11, further including selectively adjusting an uncompleted remainder of the service assignment.

20. (Currently amended) A non-transitory computer readable medium containing computer-executable programming instructions for automatically performing a method of waste management by a first service vehicle, the method comprising:
generating a first signal indicative of a location of the first service vehicle;
generating a second signal indicative of one or more service actions and a type of service action being completed by the first service vehicle that includes at least one of a receptacle being emptied into the first service vehicle, the receptacle being loaded onto the first service vehicle, or the receptacle being offloaded from the first service vehicle;
determining a service assignment comprising an assigned route and including waste services to be performed by the first service vehicle at a plurality of target locations; and
in response to determining that the first service vehicle has stopped based on at least the first signal for more than a threshold time that relates to an amount of required to perform a service action:
beginning collection of the second signal,
determining that the first service vehicle has performed a first service action based on at least the second signal,
determining that the first service vehicle has stopped at a non-target location based on at least the first signal and based on at least the first signal and based on the location of the first service vehicle not corresponding to one of the plurality of target locations; [[and]]
generating an alert to an operator on a display of an input device based on the determination that the first service vehicle has stopped at a non-target location and
providing one or more options on the display of the input device selectable by the operator to respond to the alert with an explanation for stopping at the non-target location for more than the threshold time.

21. (Currently amended) The system of claim [[‘]] l, further comprising:
a second locating device configured to generate a third signal indicative of a location of the first service vehicle,
wherein the computing device is further configured to, when the computing device determines that the first service vehicle has stopped, make a determination that the first service vehicle has stopped at a non-target location based on the plurality of target locations and on at least the third signal and first signal.

22. (Previously presented) The system of claim 21, further comprising automatically rerouting a second service vehicle based on the rerouting of the first service vehicle.

23. (Previously presented) The system of claim 1, wherein the computing device is configured to automatically reroute the first service vehicle based on the determination that the first service vehicle has stopped at a non-target location and on the determination that the first service vehicle has performed the first service action.

24. (Previously presented) The system of claim 23, wherein the computing device is configured to assign one or more remaining waste-service tasks to another service vehicle to avoid having a delay caused by an unscheduled stop and service from impacting other scheduled services.

25. (Previously presented) The system of claim 1, wherein the computing device is configured to:
identify that the non-target location corresponds with an old address of a previously subscribing customer; and
generate the alert to an operator of the first service vehicle indicating that the non-target location corresponds to a canceled service subscription before an improper waste service is performed.

26. (Cancelled)

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The combination of the amended claims are not shown by the prior art for the following reasons:
“at least one sensor disposed onboard the first service vehicle and configured to generate a second signal indicative of one or more service actions and a type of service action being completed by the first service vehicle, the service actions including at least one of a receptacle being emptied into the first service vehicle, the receptacle being loaded onto the first service vehicle, or the receptacle being offloaded from the first service vehicle;
in response to determining that the first service vehicle, while remaining on the assigned route, has stopped based on at least the first signal for an amount of time greater than a threshold time that relates to an amount of required to perform a service action:
begin collecting the second signal,
determine that a first service action is performed based on at least the second signal,
make a determination that the first service vehicle has stopped at a non-target location based on the location of the first service vehicle not corresponding to one of the plurality of target locations, [[and]]
generate an alert to an operator on a display of an input device based on the determination that the first service vehicle has stopped at the non-target location for more than the threshold time, and
provide one or more options on the display of the input device selectable by the operator to respond to the alert with an explanation for stopping at the non-target location for more than the threshold time.”
The previously made rejections under 35 U.S.C. 101 and 103 have been withdrawn for the following reasons:
Regarding the 101 rejection:
In the most recent filings, applicants have amended independent claims 1-4, 7-9, 11-14, and 16-25. 
In light of the amendments, the claims overcome previously made rejection under 35 U.S.C. 101 for the following reasons: 
The above limitations in independent claims 1-4, 7-9, 11-14, and 16-25 recite a particular application and as such have overcome the previous rejection. The amended limitations discussed above integrate the abstract idea into a practical application. The additional elements in the claims above, apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. Here, the additional elements implement a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim.
Under Step 2A-Prong 2 of the analysis, although the claims are directed to methods of organizing human activity, specifically commercial/legal interactions, the abstract idea discussed in the previous 101 rejection is integrated into practical application since the limitations “make a determination that the first service vehicle has stopped at a non-target location based on the location of the first service vehicle not corresponding to one of the plurality of target locations, generate an alert to an operator on a display of an input device based on the determination that the first service vehicle has stopped at the non-target location for more than the threshold time, and provide one or more options on the display of the input device selectable by the operator to respond to the alert with an explanation for stopping at the non-target location for more than the threshold time” is unconventional and provide meaningful limitations beyond generally linking the claims to a technology.
The claims have been found eligible, and accordingly the rejections under 35 U.S.C. 101 have been withdrawn, based on the recently published subject matter eligibility guidance (see MPEP 2106.04). 

Regarding the 103 rejection:
Closest prior art to the invention include: 
(US 2008/0077541) Scherer; Christopher M. et al.
Scribner; James R. et al. (US 5014206) and 
Endo, Yoshinori et al. (US 2003/0191580).
None of the prior art of record, taken individually or in combination, teach, interalia, the claimed invention as detailed in independent claims 1, 11 and 20, wherein the novelty of the claimed invention is in the combination of limitations and not in any single limitation. For instance:
Scherer shows Fig. 1, #116 “GPS device”; here the GPS device on board the "collection vehicle" #110 provides signals indicative of the location of the vehicle. Further, in [0018] describes how the GPS device 116 is a standard global positioning system that supplies position data such as digital latitude and longitude. [0037]: the current location of collection vehicle 110 can be obtained directly by using GPS device 116.  Location information obtained from GPS device is also transmitted to computer 122 for use by routing software. Scherer shows the ability to perform waste collection services (see abstract). Scherer also shows threshold time ([0042]: where Scherer shows the ability to add thresholds to delinquencies before the service is stopped). However, Scherer does not show the ability to calculate the stop time while the vehicle is stopped. As such, Scherer does not show "only when the service vehicle is determined to have been stopped for an amount of time greater than a threshold time" in the claim above. As such, Scherer shows “in response to determining that the first service vehicle has stopped based on at least the first signal for more than a threshold time that relates to an amount of required to perform a service action” [0023]: where billing software works in conjunction with routing software to ensure customers delinquent on their payments do not get service and [0024], [0028]-[0030]: customer delinquency leading to service termination message. Scherer does not explicitly show sensors, such as, lift, motion or acoustic sensors used for determining that the service is being performed by the service vehicle. However, the reference does not explicitly show the combination of the claim limitations discussed above.
Scribner shows both a lift, weight and motion sensors for garbage truck service at least in col. 3, lines 29-64. Scribner shows provide a system and method for permits the contents of the refuse to be picked up or dumped off at the appropriate site as described by Scribner in col. 3, lines 29-64. However, the reference does not explicitly show the combination of the claim limitations discussed above.
Endo shows the ability to detect deviation from a specified path for the service and sending a voice guidance of deviation from the selected path and re-routing information (see [0087]). This reads on selectively generating an alert based on the determination. As such this reads on the above claim limitation in light of [0041] of the specification. Further, Endo shows the above limitation at least in [0106], where the vehicle stop is the trigger for display of instructions related to re-routing. However, the reference does not explicitly show the combination of the claim limitations discussed above.
(US 2015/0002303) Stanley; Robert W. et al. A system to display remaining payload weight for a truck is provided.  The system comprises one or more sensors located on a machine, a computing module operably coupled to the one or more sensors, and a comparing module operably coupled to the computing module.  Further, the system includes a monitor coupled to the comparing module and the computing module.  The monitor displays a remaining payload weight for the truck, with color.  A first background color is used when the remaining payload weight is above a tolerance range.  A second background color is used when the remaining payload weight is within the tolerance range.  A third background color is used when the remaining payload weight is below the tolerance range. However, the reference does not explicitly show the combination of the claim limitations discussed above.

(US 20120253548) Davidson; Mark J. This application is directed to an efficiency management system configured for evaluating various operational efficiencies based on operational data. However, the reference does not explicitly show the combination of the claim limitations discussed above.
The NPL reference, Tran et al. Waste Management System Using IoT – Based Machine Learning in University. Wireless Communications and Mobile Computing. 02/27/20. https://www.hindawi.com/journals/wcmc/2020/6138637/
Tran et al. is concerned with the development of the Internet of Things (IoT), waste management has appeared as a serious issue. Waste management is a daily task in urban areas, which requires a large amount of labour resources and affects natural, budgetary, efficiency, and social aspects. Many approaches have been proposed to optimize waste management, such as using the nearest neighbour search, colony optimization, genetic algorithm, and particle swarm optimization methods. However, the results are still too vague and cannot be applied in real systems, such as in universities or cities. Recently, there has been a trend of combining optimal waste management strategies with low-cost IoT architectures. In this paper, we propose a novel method that vigorously and efficiently achieves waste management by predicting the probability of the waste level in trash bins. By using machine learning and graph theory, the system can optimize the collection of waste with the shortest path. This article presents an investigation case implemented at the real campus of Ton Duc Thang University (Vietnam) to evaluate the performance and practicability of the system’s implementation. We examine data transfer on the LoRa module and demonstrate the advantages of the proposed system, which is implemented through a simple circuit designed with low cost, ease of use, and replace ability. Our system saves time by finding the best route in the management of waste collection. However, the reference does not explicitly show the combination of the claim limitations discussed above.
The foreign reference JP 2000233804 A, SHIKADA, ITSURO shows A stock house 1, which is to be managed by a waste-disposal service vendor, is built at a required location remote from a waste-disposal facilities 2.  The stock house 1 is to be utilized by only a plurality of contracted users 3.  Each of the contracted users 3 transports waste 4 to the location where the stock house 1 is built and then successively carries the waste 4 in the stock house 1.  When the stock house 1 is filled with the waste 4, the contracted user 3 who lastly carries the waste 4 in the stock house 1 asks the waste-disposal service vendor to collect the waste 4.  The waste-disposal service vendor or contracted collection service vendor, when having been asked, collectively transports the waste 4 in the stock house 1 to the waste-disposal facilities 2. However, the reference does not explicitly show the combination of the claim limitations discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY PRASAD whose telephone number is (571)270-3265.  The examiner can normally be reached on M-F: 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571)270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.P/Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624